Citation Nr: 1127343	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-06 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for service-connected histoplasmosis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to August 1980 and from February 1984 to April 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, granted service connection for histoplasmosis and assigned an initial noncompensable rating.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the Veteran's claim folder.

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a compensable rating for service-connected histoplasmosis.  In connection with his claim, he was afforded a VA examination in November 2009, in which he was found to have reactive airway disease, also characterized as obstructive lung disease, which is distinct from histoplasmosis.  The examiner opined that the condition is likely related to service, as the results of a pulmonary function test (PFT) in service were consistent with reactive airway disease.  The examiner mistakenly identified the date of the PFT as July 13, 2009; however, the claims file contains a PFT dated July 13, 2004, during the Veteran's active service.  Service treatment records reflect that the Veteran reported shortness of breath and difficulty breathing as early as May 2004.  

The Board finds that the claim of service connection for obstructive lung disease is raised by the record, given the VA examiner's opinion that it began during service.  As this issue has not yet been adjudicated, the Board finds that a remand is required.  Both obstructive lung disease and the service-connected histoplasmosis are respiratory disorders with potentially overlapping symptomatology.  Therefore, the histoplasmosis claim must be remanded as well because the two claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In addition, the Veteran reported during his February 2011 Board hearing that VA treatment records relevant to his respiratory disabilities have not yet been associated with the claims folder.  On remand, those records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should ensure that all of the Veteran's updated VA treatment records (apparently from the Birmingham VAMC) are obtained and associated with the claims file. 

2. The RO should adjudicate the issue of entitlement to service connection for obstructive lung disease and/or reactive airway disease, as identified in the November 2009 VA examination.  

3. Thereafter, the Veteran should be scheduled for a VA respiratory examination to ascertain the symptoms and severity of the service-connected histoplasmosis.  The examiner should review the claims file in conjunction with this examination.  If the examiner cannot distinguish the symptoms of histoplasmosis from the symptoms of other respiratory disorders, this should be stated in the examination report.  All opinions must be supported by a complete rationale.

4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



